  8:17-cv-00386-JMG-SMB Doc # 126 Filed: 08/02/19 Page 1 of 2 - Page ID # 866



                            IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEBRASKA

DATABASEUSA.COM, LLC                         )
                                             )
               Plaintiff,                    )                CASE NO 8:17-CV-386
                                             )
       vs.                                   )
                                             )       MOTION FOR ORAL ARGUMENT
BLAKE VAN GILDER; INFOGROUP,                 )
INC., a Corporation; and KOLEY               )
JESSEN, P.C. L.L.O.                          )
                                             )
               Defendants.                   )



       Koley Jessen, P.C L.L.O. requests that the Court hear oral argument on

DatabaseUSA.com, LLC’s Motion to Compel. See NECivR 7.1(d). Oral argument is warranted

due to the importance of the attorney-client privilege and work product issues involved. One

hour should be sufficient time for a hearing on the motion.

       Dated this 2nd day of August 2019.

                                                  KOLEY JESSEN, P.C. L.L.O, Defendant


                                                         /s/ Maryl C. Sattler
                                                  William F. Hargens (#16578)
                                                  Maryl C. Sattler (#25869)
                                                  McGrath North Mullin & Kratz, PC LLO
                                                  First National Tower, Suite 3700
                                                  1601 Dodge Street
                                                  Omaha, Nebraska 68102
                                                  Phone: (402) 341-3070
                                                  Fax: (402) 341-0216

                                                  Counsel for Koley Jessen P.C., L.L.O.
 8:17-cv-00386-JMG-SMB Doc # 126 Filed: 08/02/19 Page 2 of 2 - Page ID # 867



                              CERTIFICATE OF SERVICE

       I certify that on August 2, 2019, a true and exact copy of the foregoing was sent via

electronic mail through the CM/ECF system to all attorneys of record who participate in the

CM/ECF system and by US Mail, postage prepaid to the attorney and interested parties who do

not participate in the CM/ECF system.



                                                       /s/ Maryl C. Sattler
                                                 Maryl C. Sattler




                                             2
